

115 HRES 361 IH: Supporting the goals and ideals of “National Gun Violence Awareness Day” and “National Gun Violence Awareness Month”.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 361IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Kelly of Illinois (for herself, Mr. Thompson of California, Mr. Gutiérrez, Mr. Foster, Mr. Rush, Ms. Fudge, Mr. Blumenauer, Mr. Schneider, Ms. Sewell of Alabama, Mr. Beyer, Mr. Raskin, Ms. Clark of Massachusetts, Ms. DeGette, Mrs. Torres, Mr. Payne, Ms. Plaskett, Mrs. Lawrence, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Ms. Moore, Mr. Danny K. Davis of Illinois, Mrs. Demings, Mr. Langevin, Mr. Khanna, Ms. Barragán, Mr. Cleaver, Mr. Richmond, and Mr. Clay) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the goals and ideals of National Gun Violence Awareness Day and National Gun Violence Awareness Month.
	
 Whereas each year, more than— (1)32,000 people in the United States are killed and 80,000 are injured by gunfire;
 (2)11,000 people in the United States are killed in homicides involving firearms; (3)21,000 people in the United States commit suicide by using firearms; and
 (4)500 people in the United States are killed in accidental shootings; Whereas since 1968, more people of the United States have died from guns in the United States than have on the battlefields of all the wars in U.S. history;
 Whereas by one count in 2016, in the United States there were— (1)384 mass shooting incidents in which not fewer than four people were killed or wounded by gunfire; and
 (2)48 incidents in which a gun was fired in a school; Whereas gun violence typically escalates during the summer months;
 Whereas every 70 minutes one person in the United States under the age of 25 dies because of gun violence;
 Whereas more than 6,300 of such persons die annually, including Hadiya Pendleton, who, in 2013, at age 15 was killed while standing in a Chicago park;
 Whereas, on June 2, 2017, on what would have been Hadiya Pendleton’s 20th birthday, people across the United States will recognize National Gun Violence Awareness Day and wear orange in tribute to Hadiya, other victims of gun violence, and their loved ones; and
 Whereas June 2017 would be an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports—
 (A)the goals and ideals of National Gun Violence Awareness Month; and (B)the goals and ideals of National Gun Violence Awareness Day in remembrance of the victims of gun violence; and
 (2)calls on the people of the United States to— (A)promote greater awareness of gun violence and gun safety;
 (B)wear orange, the color that hunters wear to show they are not targets, on National Gun Violence Awareness Day;
 (C)concentrate heightened attention on gun violence during the summer months, when gun violence typically increases; and
 (D)bring citizens and community leaders together to discuss ways to make communities safer. 